COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 CLEMENTE D. GRANT,                            §
                                                              No. 08-13-00247-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                        County Court at Law Number One
 RAYMUNDO ESPIRITU AND DAVID                   §
 BARNES,                                                    of Tarrant County, Texas
                                               §
                  Appellees.                                  (TC# 2011-004353-1)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellant all costs in this Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.